
154.  We have done a fair job in the past few weeks. The resolution adopted by the General Assembly on the report of theAd Hoc Committee of the Seventh Special Session [resolution 3362 (S-VIJ)] can make history. To help it to do so we shall have to do an equally fair job at this thirtieth session. It was a rocky road to the resolution, yet we traversed it. The political framework needed for implementing it is the challenge before us now. To meet it, we have to keep the spirit of the seventh special session that helped rich and poor see the oneness of the world. An era of international detente is the answer to the challenge. This does not necessarily mean replacing the detente between the United States and the USSR but perhaps helping it to serve better the purposes of the much more necessary approaching universal detente. What we have achieved during the seventh special session removes a great many difficulties in international economic relations. It does not do the whole job, nor can it do anything without a strong political will to prop it up. There will have to be skillful pipers to turn to living reality the thoughts contained in the resolution. Without the political will, the old order will linger on, although its somewhat elusive end is in sight.
155.	It is good that Mr. Thorn will be guiding the deliberations of this session. His skills are beyond doubt. He comes from a country that is the center of the endeavors to unite the Western world and we attach high hopes to his experience in that field, which should guide us towards universal detente for which I am hoping.
156.	The agenda before us at this session covers almost all the subjects of political crises with which we have been grappling for over 30 years: disarmament, the banning of nuclear tests, ideological stances, armed alliances, local conflicts and great Powers, Palestine, the Middle East, South African apartheid, Namibia, Zimbabwe, Angola, nuclear weapons. We are familiar with the entire list. To hope that these problems will be cleared out of the way at this single session is too much. These are urgent problems, crucial problems. All one can hope for is that we may temper our individual positions with concessions to others, although not on matters of principle relating to war, peace and freedom. My logic in this is that these are not new crises; they have been with us for a long time; it is only recently that they have been submerged by the social and economic disorders of this age. Now that the surface of those socioeconomic problems has been scratched as a result of the deliberations during the seventh special session, the political issues are laid bare before us. They constitute a danger to the results of a document, produced during sleepless nights, which promises much. Politics are all-pervading. There is no way of subduing them. There is more than one way of living with their vagaries. Without a consensus problems are likely to block the road to universal detente and our resolution will remain a dead letter.
157.	Members will appreciate that for me, coming from where I do, questions of freedom in Africa and in the Arab world are uppermost in my mind. With Mozambique here in the world community after a valiant struggle of a dozen years, Angola should not be long in coming. It will have to be left alone, though.
The fight that is going on there would not have taken so long had it not been for Powers outside Africa. The bullets fired are not African bullets, nor are they provided by Africans. They are sold or given away by those who make them, not for the sake of goodness, but for ulterior motives. Angola has become a latter-day Congo because it is as wealthy. Outside Powers are unable to let it be. It is coveted by many. The streets of Luanda are cluttered with many a corpse like that of Lumumba. I hope I am not being too much of a visionary if I say that the whites in the area, led by South Africa and abetted by like-minded whites outside the continent, are trying to prevent an inevitable eventuality: independence.
158.	But why? This is why. In a decade or less there will be a closely knit number of nations, or even a "United States", composed of Mozambique, Malawi, the United Republic of Tanzania, Zambia, Angola and, certainly, Zimbabwe a formidable menace to South African whites, who, if they fear Namibia's independence so much, may well look on such a combination of black States to the north with trepidation. It is not visionary what I see; it is possible, given the historical background of the area and the quality of the leaders there, most of whom are embattled patriots who have come to realize the extent of their interdependence during the fight for freedom.
159.	South Africa will perhaps take longer to emerge from bondage, but this does not apply to Zimbabwe. In a few weeks the whites will have lived through 10 years of fearful independence tense living. It is not for nothing that Mr. Smith and his party are mobilizing massively nowadays. All non-African males between 25 and 40 are being called up for two months a year. The non-belligerent noises they have been making do not tally with this preparedness for fight. They do not mean to give anything away. Africans whom they call "moderates" would do well not to heed linguistic conciliation. President Kaunda of Zambia is not one given to hollow talk. When he tells the world that a Zambian officer and 11 Zimbabwe nationalists were killed on 7 September by the intrigues of the agents of Mr. Smith, the world must believe him. What the United Nations can do is not much, but it has not managed to do even that fully. I refer to our failure in restraining Member States which do not abide by the resolutions adopted regarding sanctions. President Kaunda said that, and we must believe him.
160.	However, help seems to be coming from a familiar corner: white settlers who never tire of telling the world that they are the custodians of Christian civilization are up against the church. This is the writing on the wall. The part played by young churchmen in Mozambique is still vivid in the memories of all. What sounded like a minor voice in the beginning has built up to a crescendo in Zimbabwe. The whole Roman Catholic Church is not mincing its words against the settler regime. Let us celebrate some of the names of those brave men by way of recognizing the good in an area wallowing in evil: Monsignor Donald Lamont of Umtali; Mr. Aloysius Haene of Gwelo; Mr. Patrick Chakaipa, Bishop of Salisbury; Monsignor Adolph Schmitt of Bulawayo; the Most Reverend Francis Markall, Archbishop of Salisbury.
161.	It is these men who are the true custodians of Christian faith, not the pretenders who say it is they
who are. These men signed a message the other day against settlement and read it in their respective churches. They also got it published as an advertisement in the newspapers. The Anglican Bishop of Mashonoland declared his revulsion at the insensitive disregard for job opportunities for blacks. These gentle souls ape brothers of those who disgraced the Lisbon dictators by revealing everything about Wiriyamu. Is it too much to think that the Church's coming in as vigorously as it is doing at the moment is likely to shorten the days of the agony of the fighters ?
162.	At this session we shall discuss ideas for bringing the United Nations to meet needs that have been growing for over 30 years. Those who would rather keep it ticking on the way it did and does are no fools. They are big enough to know. They know as well as we do that the United Nations is not an island insulated from changes in world politics, social attitudes, economic relationships and the rest. They are not newcomers to the world stage. As a matter of fact, they have had a hand in creating the free climate of opinion and action that now prevails. We know it well. Without their work to rid us of serfdom we would not have been here.
163.	The moral and practical help of the socialist countries can be denied only by those of us who do not know our contemporary history, or those who stand to gain from discarding that factor in the matrix of facts of our progress to freedom. When I say that these friends must reconsider their position vis-a-vis the restructuring of the United Nations, I say it advisedly, and mean it. My message to them is this: having done what you did for liberating Asian and African countries, carry on; give liberation a content. Without giving a hand to a new United Nations you will not be as helpful to the developing countries as you were in the 1950s and 1960s. I will go further. The reforms proposed are within the context of the Charter. To be better able to reformulate social and economic international relationships in the 1970s.
164.	The United Nations came into being to give the powerful all the advantages of power, The proposals do not minimize that power. The changes take stock of the countries that wield power. None of their suggestions aim at the roots of the Charter. The proposals aim at meeting the challenges of the day within the framework of the Charter. They are not meant to reduce us all to dwarfs. We in the third world recognize that some of us are not giants. This is a fact of life. My appeal to the traditionalists, who would rather preserve the 30-year-old ideals, is that 30 years ago there was one kind of world, but today there is another. It is said that the poorer nations need the United Nations more than do the richer ones. This is a fallacy. Both groups need it and need it to be an effective Organization.
165.	Sudan believes that the United Nations has done a great job in its time. But time does not stop. The United Nations has to change and reflect the new times. Sudan would prefer radical changes for instance, doing away with the veto in the Security Council. It was a disgrace that some Powers got together and gave South Africa the support it needed to go on with its follies. And it was also a disgrace that the Security Council did nothing against Israel.
166.	Our feeling is that those who stand against change will never serve the cause of justice and freedom.
167.	An able and effective United Nations will help us to move steadily towards giving a little more now to the men and women to whom we said, during our days of struggle for independence, that we would give dignity. You cannot eat or drink dignity. The whirlwind of change in our countries must be complemented by a social and economic upsurge equal to what we promised our compatriots.
168.	Giving teeth to the United Nations without tampering with the position of the able and mighty is certainly bound to usher in international detente. Along with my colleagues from the Arab world and the African world, I crave for a more effective United Nations, which will aim at allaying the fears of men and women still risking their very lives in the search to realize their potentialities, in the search for freedom.
169.	How can the Palestinian people restore their faith in man if they do not advance from the previous session, which gave them a window on the world, to something more tangible? Every man, woman and child appreciates the place given to the Palestinians in the world community last year. Unless the Palestinian people go forward from there, their cynicism will continue. And how can one blame them for that? Those of them who do not see much in the second Sinai military disengagement agreement have been poring over the calendar of war and peace in the area. They have come up with staggering facts that they are spreading far and wide in the Middle East. This is a sample of what they are saying despondently: it has taken the Israelis eight years to withdraw 10 miles from Sinai; now they want five more years to withdraw 20 miles. The calculation they have been making leads to a despairing conclusion: if this rate is going to set the standard, it will take the Israelis 50 years to hand over Sinai. And they go on: it is now four years since the Rogers Plan, which Egypt accepted in the face of great odds, and two years since the October war. One tends to share their gloom.
170.	The Israeli authorities are still talking of an "interim agreement" with Egypt, and a close look at the term "interim" reveals that this means eight years. Nothing seems to make headway. The most recent political move seems to be stuck. Egypt has gone as far as a country can go, braving the wrath of many leaders and peoples, though it is not entirely alone. A few leaders thought that President El-Sadat of Egypt was affording the area yet another chance by showing dangerous resilience. At the moment, those few leaders who went along with him are wondering.
171.	On the one hand there are the Palestinians and the Arab peoples who never thought that President El-Sadat would gain much by being wise and peaceful. On the other hand there is the United States of America, which is considering arms sales to Israel to the tune of $2,000 million a year for a period of 10 years. To make this cynicism palatable the United States is talking of lifting the embargo on arms to Egypt which has been imposed for two decades. And it declares that there is no commitment in this connexion.
172.	And, of course, there is Israel, which will not sign the agreement until the United States does what
it says. What is an impasse if this is not one? The United States is fumbling and faltering because it has moved a long way from the principles that have guided it throughout its history. It is busy importing ideas from the European political scene of a century ago, sometimes even more than a century ago. Those ideas or modes of behavior fitted those times, those peoples and that world. The United States has to rediscover its own conscience. In the case of Palestine, President Woodrow Wilson must have been heartbroken at the turn events took when the Ottoman Empire was broken up after the First World War. It all went against his convictions. He said: "Peoples are not to be bandied about from one sovereignty to another by an international conference or an understanding between rivals and antagonists." Outraged by the Sykes-Picot Agreement of 1916 and the Balfour Declaration of 1917, Wilson tried to put justice and high principles into a political life of treachery and double dealing.
173.	That is a part of the American tradition which has been abandoned completely. The opposite is now the case. Today the United States is trading territory that does not belong to it for money and arms. But even that is not working. Look where it stands with the Sinai disengagement of troops. In the face of the United States' unqualified support for Israel our Organization is paralyzed. But it will not be so much longer. The vote which brought the Palestinian people into the community of nations last year is but the beginning of further steps towards affirming the Palestinian entity. Ultimately Palestine will be recognized by both the United States and Israel.
174.	I have taken so much of your time in speaking about Palestine and the Middle East because they are the focal-points of danger which should be the subject of our attention during this session.
